Case 1:17-cv-01000-MN Document 238 Filed 06/26/20 Page 1 of 2 PageID #: 3604




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE
____________________________________
                                     :
CRANE MERCHANDISING                  :
SYSTEMS, INC.,                       :
                                     :
                Plaintiff,           :
                                     :    C.A. No. 17-1000-MN
             v.                      :
                                     :
NEWZOOM, LLC, BEST BUY STORES, :
L.P., BENEFIT COSMETICS LLC,         :
and MACY’S INC.,                     :
                                     :
                Defendants.          :
____________________________________:

                                   JOINT STATUS REPORT

       On March 13, 2020, the assistant general counsel of Crane Co. (the parent company of

Crane Merchandising Systems, Inc.) and the general counsel of Swyft Inc. (the parent company of

NewZoom LLC) agreed to a settlement via e-mail. On March 19, 2020, the parties notified the

Court that they reached a settlement in principle. D.I. 228. Pursuant to the parties’ request, the

Court stayed the case to permit the parties the opportunity to finalize the settlement and requested

status reports every twenty-one days. Docket Text re: D.I. 228.

       Since March 26, counsel for the parties have exchanged comments and revisions on the

proposed settlement agreement. The parties continue to discuss two remaining issues, one of which

defendants raised today, and will submit their next joint status report on June 30, 2020.
Case 1:17-cv-01000-MN Document 238 Filed 06/26/20 Page 2 of 2 PageID #: 3605




Dated: June 26, 2020

 YOUNG CONAWAY STARGATT &                        RICHARDS, LAYTON & FINGER, P.A.
 TAYLOR, LLP

  /s/ Samantha G. Wilson                         /s/ Kelly E. Farnan
 Adam W. Poff (No. 3990)                         Kelly E. Farnan (No. 4395)
 Samantha G. Wilson (No. 5816)                   Renée M. Delcollo (No. 6442)
 Rodney Square                                   One Rodney Square
 1000 North King Street                          920 North King Street
 Wilmington, Delaware 19801                      Wilmington, DE 19801
 (302) 571-6600                                  (302) 651-7700
 apoff@ycst.com                                  farnan@rlf.com
 swilson@ycst.com                                mosley@rlf.com

 Attorneys for Plaintiff/Counterclaim        Attorneys for Defendant/Counterclaim
 Defendant Crane Merchandising Systems, Inc. Plaintiff NewZoom LLC and for Defendants
                                             Best Buy Stores, L.P., Benefit Cosmetics LLC
                                             and Macy’s Inc.




                                             2
